UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6098



GEORGE JOHNSON,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-3151-WDQ)


Submitted:   April 28, 2005                    Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            George Johnson appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.              Accordingly, we deny

Johnson’s motion for summary judgment and dismiss the appeal as

frivolous for the reasons stated by the district court.                    See

Johnson v. Dep’t of Public Safety and Corr. Servs., No. CA-04-3151-

WDQ (D. Md. Oct. 6, 2004).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




     *
      We note that this dismissal will count as a “strike” for
purposes of future filings under 28 U.S.C. § 1915(g).

                                   - 2 -